Case 2:20-cv-00030-JRG Document 180 Filed 02/02/21 Page 1 of 2 PageID #: 16443




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 HUAWEI TECHNOLOGIES CO. LTD.,                  §
                                                §
                  Plaintiff,                    §
                                                §
 v.                                             §
                                                §   CIVIL ACTION NO. 2:20-CV-00030-JRG
                                                §
 VERIZON COMMUNICATIONS, INC.,                  §
 VERIZON BUSINESS NETWORK                       §
 SERVICES, INC., VERIZON ENTERPRISE             §
 SOLUTIONS, LLC, CELLCO                         §
 PARTNERSHIP D/B/A VERIZON                      §
 WIRELESS, INC., VERIZON DATA                   §
 SERVICES LLC, VERIZON BUSINESS                 §
 GLOBAL LLC, VERIZON SERVICES                   §
 CORP.                                          §
              Defendants.                       §
 ___________________________________            §
                                                §
                                                §
 VERIZON BUSINESS NETWORK                       §
 SERVICES, INC., CELLCO PARTNERSHIP             §
 D/B/A VERIZON WIRELESS, VERIZON                §
 DATA SERVICES LLC, VERIZON                     §
 BUSINESS GLOBAL LLC, VERIZON                   §
 SERVICES CORP., AND VERIZON                    §
 PATENT AND LICENSING INC.                      §
                                                §
           Counterclaim-Plaintiffs,             §
 v.                                             §
                                                §
 HUAWEI TECHNOLOGIES CO. LTD.,                  §
 HUAWEI TECHNOLOGIES USA, INC.,                 §
 AND FUTUREWEI TECHNOLOGIES INC.                §
                                                §
         Counterclaim-Defendants.               §

                                           ORDER

       Before the Court is the Joint Motion to Dismiss All Claims and Defenses Related to U.S.

Patent No. 9, 270,485 (the “Motion”) filed by Plaintiff Huawei Technologies Co. Ltd. (“Huawei”)
Case 2:20-cv-00030-JRG Document 180 Filed 02/02/21 Page 2 of 2 PageID #: 16444




and Defendants Verizon Communications Inc. (“Verizon Communications”), Verizon Business

Network Services, Inc. (“Verizon Business Network”), Verizon Enterprise Solutions, LLC

(“Verizon Enterprise”), Cellco Partnership d/b/a Verizon Wireless (“Verizon Wireless”), Verizon

Data Services LLC (“Verizon Data Services”), Verizon Business Global LLC (“Verizon Business

Global”), Verizon Services Corp. (“Verizon Services”), and Verizon Patent and Licensing Inc.

(collectively, “Verizon”). (Dkt. No. 175). In the Motion, Huawei moves to dismiss with prejudice

its claims of infringement of U.S. Patent No. 9,270,485 and Verizon moves to dismiss without

prejudice its defenses and counterclaims related to U.S. Patent No. 9,270,485, only to the extent
  . defenses and counterclaims relate to U.S. Patent No. 9,270,485.
those

       Having considered the Motion, and noting its joint nature, the Court finds that it should be

and hereby is GRANTED. Accordingly, Huawei’s claims of infringement of U.S. Patent No.

9,270,485 are DISMISSED WITH PREJUDICE, and Verizon’s defenses and counterclaims

related to U.S. Patent No. 9,270,485, but only to the extent those defenses and counterclaims relate

to U.S. Patent No. 9,270,485, are DISMISSED WITHOUT PREJUDICE.


     So ORDERED and SIGNED this 2nd day of February, 2021.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                                 2
